DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-9) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gokeebay (9536359).
Regarding claim 1: Gokeebay discloses an electronic storage cabinet lock (as depicted in figure 1 of Gokeebay and see associated descriptions for details), comprising a lock housing, a lock core, a circuit board, a motor assembly, a clutch mechanism and a battery assembly that are installed in an outer shell; a button assembly being mounted on an outer side of the outer shell, the button assembly, the motor assembly and the battery assembly being electrically connected to the circuit board, wherein when a password is correctly inputted, the button assembly transmits information to the circuit board and the circuit board controls the motor assembly to operate, a cam being mounted on an output shaft of the motor assembly; a handle being mounted on the outer side of the outer shell, the lock core being installed in the lock housing, one end of the lock core, having a lock hole, being secured in a shaft hole of the handle, the lock hole being exposed on an outer side of the handle, a lock tongue mounted on the lock core being exposed on an inner side of the outer shell; the clutch mechanism being located between the cam and the handle, the clutch mechanism being a mechanical clutch, wherein when the motor assembly drives the cam to rotate, the clutch mechanism is controlled by the cam to be in a disengaged state or an engaged state, the handle can be rotated to drive the lock core to rotate, so that the lock tongue is rotated to unlock the lock. Thus, Gokeebay discloses an electronic lock for the cabinet. Although, Gokeebay may not discloses per verbatim as recited; such citations are variation of wordings which considered an inherent and/or obvious functionality in the art for the artisan of the art.
Regarding claim 2: Gokeebay shows (in figures 39a-39c of Gokeebay) wherein the clutch mechanism includes a hasp, an operating lever and a clasp, the hasp and the operating lever are installed in the outer shell in a lever manner, the clasp is rotatably installed in the outer shell, an operating lever spring is installed between the operating lever and the outer shell, a clasp spring is installed between the clasp and the outer shell, one end of the hasp cooperates with the cam, another end of the hasp cooperates with one end of the operating lever, another end of the operating lever cooperates with an inner side of the clasp, an outer side of the clasp is formed with an engaging block to cooperate with an engaging groove formed on an inner side of the handle, when the motor assembly drives the cam to rotate until the cam presses the hasp, the hasp is tilted, and the tilted hasp further presses the operating lever so that the operating lever is also tilted, the tilted operating lever releases the clasp so that the clasp can rotate, the clutch mechanism is in the disengaged state, and the handle can be rotated to unlock the lock (col. 14, lines 27-55 of Gokeebay).
Regarding claim 3: Gokeebay discloses wherein one end of the hasp is formed with an arc-shaped surface to cooperate with the cam, the other end of the hasp is formed with a press head to cooperate with one end of the operating lever, and a middle portion of the hasp is supported on a fulcrum in the outer shell (col. 14, lines 27-55).
Regarding claim 4: Gokeebay discloses the other end of the operating lever is formed with a protrusion to cooperate with a groove of the clasp for positioning the clasp (col. 4, lines 27-55).
Regarding claim 5: Gokeebay discloses wherein the engaging block of the clasp and the engaging groove of the handle each have an arc shape to cooperate with each other (col. 4, lines 27-55).
Regarding claim 6: Gokeebay shows (in figure 22A of Gokeebay) wherein a first sealing ring is provided between a back of the handle and the outer shell (see associated descriptions for details).
Regarding claim 7: the limitations of wherein a second sealing ring/(washer) is provided between the lock core and the outer shell are considered inherently obvious component assembly.
Regarding claim 8: Gokeebay discloses wherein one end of the lock core, having the lock hole, is provided with a dust cover and a washer (col. 9, lines 10-25 of Gokeebay).
Regarding claim 9: Gokeebay discloses wherein a sealing pad is provided on the inner side of the outer shell (col. 9, lines 10-25 of Gokeebay).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ullrich et al (10465422) is cited for electronic lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. WONG/Primary Examiner, Art Unit 2689